internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp 1-plr-118169-99 date date index number number release date legend company state a business b father mother daughter son year year value w dear we respond to your letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below company an accrual_method taxpayer with a july year end is incorporated in state a and is engaged in business b company has outstanding a single class of stock voting common_stock all of which is held by father mother daughter and son mother holds w shares of the company stock some of which were acquired by mother as a gift from father within the ten year period prior to the proposed transaction all of the shares of company stock acquired by daughter and son within the ten year period prior to the proposed transaction were given to them by mother and father mother’s gifts to daughter and son occurred between year and year mother and father made these gifts to encourage daughter and son to increase their commitment to long-term involvement in company to equalize ownership between daughter and son and for estate_planning purposes mother father daughter and son are all officers and directors of company plr-118169-99 mother wishes to completely terminate her interest in company accordingly the following steps are proposed mother will resign her position with the company company will redeem all the stock held by mother which will result in i father daughter and son holding all the company stock directly and ii mother holding all the company stock constructively through father son and daughter under sec_318 of the internal_revenue_code in the redemption mother will receive a fractional interest in a parcel of real_property owned by company property at the same time company will redeem a portion of father’s stock for which father will receive cash and the balance of company’s interest in property the following representations have been made in connection with the proposed transaction a there are no outstanding options or warrants to purchase company stock nor are there any outstanding debentures or other obligations that are convertible into company stock or would be considered company stock b company has no plan or intention to issue redeem or exchange any shares of its stock except for the redemption of the stock held by mother and father described above and except for a possible stock_redemption as described in the next sentence it is possible that company may redeem from father additional shares of his stock in company not to exceed value c no company stock will be issued to mother except for issuances occurring more than ten years after the redemption d mother will execute and file the agreement required by sec_302 of the code with respect to the acquisition of any interest in company within ten years from the date of the redemption e the gifts of company stock from father to mother as described above were made for estate_planning purposes the gifts from mother to daughter and son were made to increase their commitment to long-term involvement in company to equalize ownership between daughter and son and for estate_planning purposes these gifts were not made in order to provide mother with a post-redemption economic_interest in or influence over company f throughout the ten year period following the redemption mother will have no interest in company including an interest as an officer director or employee other than through constructive_ownership under sec_318 of the code plr-118169-99 g no shareholder of company has been or will be obligated to purchase any of the stock to be redeemed h the redemptions and other actions described in steps and above are an isolated event not related to any other past or future transactions i none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the code j there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed k at the time of the redemption the fair_market_value of the consideration to be received by mother and father respectively will be approximately equal to the fair_market_value of the company stock to be exchanged therefor the redemption price was reached through arms-length bargaining between company and the redeemed shareholders l the price to be paid for the company stock to be redeemed will not result in a loss with respect to those shares of stock based solely on the information and representations submitted we hold as follows the transfers of company stock from father to mother and by mother to daughter and son during the ten year period prior to the proposed transaction did not have as one their principal purposes the avoidance of federal_income_tax within the meaning of sec_302 these transfers therefore do not prevent mother from using the sec_302 waiver of attribution provision provided that i mother files the agreement described in sec_302 in accordance with sec_1_302-4 of the regulations and ii mother satisfies the conditions stated in sec_302 and ii sec_318 will not apply and company’s redemption of all its stock owned by mother will constitute a complete termination of mother’s interest in company within the meaning of sec_302 the amount distributed in the redemption will be treated as a distribution in full payment in exchange for the stock redeemed as provided in sec_302 as provided in sec_1001 mother will realize and recognize gain on the redemption of company stock with the gain measured by the difference between the fair_market_value of the property interest received by mother and the adjusted_basis of the shares of company stock surrendered as determined plr-118169-99 under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and the stock is a capital_asset in mother’s hands the gain if any will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter as provided by sec_267 any loss to mother on the redemption of a share of company stock will be disallowed because mother and company are sec_267 related_persons father daughter and son the remaining shareholders of company will not be treated as having received a constructive_dividend upon the redemption of company stock held by mother rev_rul c b the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination we express no opinion concerning the federal_income_tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we express no opinion about the tax treatment of any redemptions of father’s company stock this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental letter_ruling was consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by mark s jennings acting chief branch
